Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se unen el Juez Presidente Se-ñor Andréu García y la Juez Asociada Señora Naveira de Rodón.
Estoy de acuerdo con la mayoría del Tribunal en que, en el caso de autos, los tribunales del Estado Libre Asociado de Puerto Rico tienen plena jurisdicción para entender en la reclamación laboral de la recurrida Renata Roberts contra su patrono, U.S.O. Council of P.R., Inc. La reclamación aludida se formuló exclusivamente al amparo de la legisla-ción laboral de Puerto Rico, por una residente de la isla, contra una corporación puertorriqueña. Aunque el patrono querellado llevaba a cabo sus actividades en los terrenos de una base militar norteamericana, no existe disposición congresional alguna de la que surja que existe jurisdicción *78sobre esta reclamación en los tribunales federales y, menos aún, que tal jurisdicción federal es exclusiva. Por ende, tie-nen jurisdicción nuestros tribunales.
Con lo que no estoy de acuerdo es con el dictamen de la mayoría de que la reclamación en este caso se rige por derecho federal. Estimo que tal dictamen es contrario a las más elementales normas de la doctrina federal sobre el campo ocupado (preemption); y en el fondo, es contradicto-rio también con la correcta decisión de la Mayoría sobre la jurisdicción que tienen nuestros tribunales respecto a la querella en cuestión. Finalmente, dicho dictamen es con-trario a lo resuelto por este Foro sobre el particular en Nolla, Galib & Cía. v. Tribunal Superior, 93 D.P.R. 646 (1966), que es un caso de hechos esencialmente igual al de autos. Veamos.
I — H
Debe resaltarse inicialmente que es indudable el poder plenario del Congreso de Estados Unidos para legislar res-pecto a las bases militares norteamericanas. Jurídica-mente no puede disputarse que el Congreso posee tal poder. Lo único que nos concierne aquí es la cuestión de si el Congreso ha ejercido tal poder de algún modo que ex-cluya en el caso de autos la aplicación del derecho de Puerto Rico invocado por la recurrida.
Tampoco hay controversia en cuanto a que el Congreso no ha legislado substantivamente sobre el asunto concreto de la reclamación laboral ante nos. El Congreso cierta-mente podría aprobar alguna ley, regulando todo lo rela-tivo a las condiciones de empleo de personas de las circuns-tancias de la querellante de autos, pero no lo ha hecho. No hay ley federal que aplique a una demanda de pago de mesada, de bono de Navidad y de vacaciones acumuladas de una residente de Puerto Rico contra un patrono puerto-*79rriqueño como el de autos, por labores rendidas en una base militar norteamericana.
Como no existe legislación federal con la que puedan confligir las normas aplicables de Puerto Rico, éstas rigen la controversia ante nos, a menos que el Congreso haya ocupado el campo en relación con el asunto que nos concierne. Es decir, si el Congreso, en virtud del poder ple-nario que tiene sobre lo que acontece en una base militar, ha determinado expresamente que habrá competencia federal exclusiva sobre reclamaciones como la de Roberts, o si tal intención congresional es patente, aunque no se haya formulado expresamente, sólo entonces no es aplicable a este asunto la legislación de Puerto Rico sobre el particular. Pennsylvania v. Nelson, 350 U.S. 497 (1956); Rice v. Santa Fe Elevator Corp., 331 U.S. 218 (1947); Hines v. Davidowitz, 312 U.S. 52 (1941).
Resulta, sin embargo, que no existe alguna disposición congresional conocida, que expresamente desplace, en las circunstancias aludidas, la legislación de Puerto Rico bajo la cual la querellante amparó su reclamación en el caso de autos. Tampoco existen fundamentos que permitan supo-ner que el Congreso indudablemente quiso ocupar el campo respecto a asuntos como los que concretamente nos conciernen aquí. No existe respecto a dichos asuntos un abarcador esquema regulatorio federal, riesgo de conflictos con la administración de algún programa federal ni un pre-eminente interés federal de uniformidad nacional, que per-mitan deducir una clara intención congresional de ocupar el campo. 2 Rotunda y Nowak, Treatise on Constitutional Law: Substance and Procedure Sec. 12.2, págs. 72 — 73 (1992). Por el contrario, los asuntos laborales que nos con-ciernen aquí son típicamente cuestiones que el Congreso deja a la discreción de los gobiernos estatales y, por ende, al Gobierno del Estado Libre Asociado de Puerto Rico. Se trata de funciones estatales tradicionales, que no quedan abolidas, sólo porque la actividad ocurre en una base *80militar. Véanse: Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996); Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246 (1994); Building & Constr. Trades Council v. Associated Builders & Contractors of Mass./R.I., Inc., 507 U.S. 218 (1993); Fort Halifax Packing Co. v. Coyne, 482 U.S. 1 (1987); Baker v. General Motors Corp., 478 U.S. 621 (1986); Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724 (1985); Belknap, Inc. v. Hale, 463 U.S. 491 (1983); Sears, Roebuck & Co. v. Carpenters, 436 U.S. 180 (1978); Farmer v. Carpenters, 430 U.S. 290 (1977); Linn v. Plant Guard Workers, 383 U.S. 53 (1966).
En resumen, como bien señalan los profesores Rotunda y Nowak, supra, Sec. 12.4, págs. 77, 78 y 90:
The mere fact that Congress has the constitutional power to preempt an area does not mean that it has done so .... absent persuasive reasons evidencing Congressional intent favoring preemption, the [U.S. Supreme] Court will not lightly presume the invalidity of state regulations.
... Because the Court “is generally reluctant to infer preemption,” Congress must speak clearly and make its intention to preempt unmistakable. (Escolios omitidos.)
En el caso ante nos, no surge de ningún modo que el Congreso haya querido desplazar la legislación puertorri-queña aplicable a éste. Para ello no basta con invocar la naturaleza de la base militar como un enclave federal, por-que el propio Tribunal Supremo de Estados Unidos, au-sente una expresión congresional clara, se ha negado a en-contrar el campo ocupado aun respecto a áreas de la más preeminente injerencia federal, como lo es el caso de la seguridad física en plantas nucleares que sólo pueden es-tablecerse y operar mediante licencias y extensa regula-ción federal. Silkwood v. Kerr-McGee Corp., 464 U.S. 238 (1984). Si en tales situaciones no se desplaza la legislación estatal sobre asuntos propios del estado, tampoco puede ello ocurrir sólo porque el evento estatal acontece en una base militar, ya que los intereses federales en una situa-ción y la otra son evidentemente análogos.
*81Tampoco puede invocarse rígidamente la disposición de la Constitución federal que dispone la autoridad del Con-greso sobre terrenos adquiridos de los estados para insta-laciones militares. Art. IV, Sec. 8, Cl. 17, Const. EE. UU. Como la propia mayoría admite, dicha disposición no es de aplicación a Puerto Rico, debido a que se refiere única-mente a los estados de la Unión. Más aún, dicha disposi-ción no concede per se una facultad legislativa exclusiva al Congreso sobre las referidas instalaciones militares, sino la facultad al Congreso para ejercer tal facultad. Presupone que el Congreso, en efecto, tenga la intención de legislar exclusivamente. Si en alguna instancia el Congreso no ha optado por ejercer tal facultad exclusiva, no queda despla-zada la ley estatal aplicable. Véanse: Evans v. Cornman, 398 U.S. 419 (1970); Howard v. Commissioners, 344 U.S. 624 (1953); Stewart & Co. v. Sadrakula, 309 U.S. 94 (1940); Atkinson v. Tax Comm’n., 303 U.S. 20 (1938); Mason Co. v. Tax Comm’n., 302 U.S. 186 (1937); Palmer v. Barret, 162 U.S. 399 (1896). El Prof. Lawrence Tribe resume el asunto sucintamente en su conocida obra American Constitutional Law, 2da ed., Nueva York, Ed. Foundation, 1988, pág. 329: “congressional jurisdiction over federal enclaves is exclusive only if exercised.” Ello no ha sucedido respecto a los asuntos que nos conciernen aquí concretamente.
No hay base, pues, para concluir, como erróneamente lo hace la Mayoría, que no aplica el derecho de Puerto Rico al caso de autos.
hH hH
La determinación que hace la Mayoría de que los tribu-nales de Puerto Rico tienen jurisdicción para entender en el caso de autos, pero que el derecho aplicable es el federal, es realmente contradictoria. Si el Congreso en efecto hu-biese ocupado el campo legislativo tácitamente respecto a *82los asuntos que nos conciernen, como aduce la Mayoría, por tratarse de un enclave tan intensa y abarcadoramente “federal” como es una base militar, entonces es difícil com-prender por qué la presunta exclusividad no se extiende también al ámbito judicial. Es decir, como los criterios constitucionales para la determinación de exclusividad federal para ambos asuntos son los mismos —intención ex-presa del Congreso o intención patente aunque no expre-sa— resulta incomprensible que en este caso se resuelva que la jurisdicción legislativa es exclusivamente federal pero la judicial no lo es, sobre todo cuando la mayoría afirma, además, que la jurisdicción en cuanto a delitos que ocurren en enclaves federales, es exclusiva de los tribuna-les federales.
Para enmarañar las cosas aún más, tampoco resulta comprensible que la Mayoría decrete que el derecho apli-cable al caso de autos es el federal, pero que entonces dic-tamine que los reclamos concretos de la empleada aquí han de resolverse conforme “los acuerdos suscritos” entre ella y su patrono respecto a dichos reclamos. ¿Es esto “derecho federal”? ¿Son los términos del contrato de la querellada y su patrono “derecho federal”?
Finalmente, nada dice la mayoría sobre el precedente de Nolla Galib & Cía. v. Tribunal Superior, supra, que es cla-ramente controlante aquí. ¿Queda revocado? ¿Por qué el silencio sobre el particular?
HH HH H-i
Por todo lo expuesto antes, debo disentir del dictamen mayoritario aludido. No existen fundamentos adecuados aquí para concluir que el derecho de Puerto Rico no es aplicable a la reclamación de la recurrida Roberts. El des-acertado dictamen puede privar a una empleada de emolu-mentos que corresponden a su esfuerzo y trabajo, lo que *83sería injusto, sobre todo cuando ello se decreta supuesta-mente en aras de proteger una prerrogativa congresional que el propio Congreso no ha optado por ejercer. Sólo puede llegarse a tal resultado mediante una postura de ser “más papista que el papa”, como la que delata la Mayoría en este caso. Ello es lamentable, aun para los intereses a que res-ponde tal postura, porque el celo excesivo en proteger lo federal sólo redunda en el desdoro de lo propiamente federal.